462 F.2d 614
UNITED STATES of Americav.Daniel KOENIG, Appellant.
No. 71-1628.
United States Court of Appeals,
Third Circuit.
Submitted June 5, 1972.Decided June 20, 1972.

Daniel J. Koenig, pro se.
Richard L. Thornburgh, U. S. Atty., Blair A. Griffith, Pittsburgh, Pa., for appellee.
Before SEITZ, Chief Judge, and GIBBONS and MAX ROSENN, Circuit Judges.OPINION OF THE COURT
PER CURIAM:


1
Appellant's pro se pleading in the district court seeks relief from a custodial sentence imposed pursuant to 18 U.S.C. Sec. 4208(c).  The pleading, construed as a motion pursuant to Fed.R. Crim.P. 35, was filed more than 120 days after final sentence, and thus was untimely.  See United States v. Robinson, 361 U.S. 220, 226, 80 S. Ct. 282, 4 L. Ed. 2d 259 (1960).  Construed as a petition pursuant to 28 U.S.C. Sec. 2255 it fails to state a claim upon which relief may be granted.  The sentence is within the range authorized by the statute, and the fact that pieces of a bullet lodged in appellant's brain during the robbery of which he was convicted in no way affects the legality of his confinement.


2
The order of the district court will be affirmed.